Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 12/08/2021.
Claims 1-23 are pending. Claims 9-12, 15-19 and 22 have been withdrawn. Claims 1, 5, 7, 8, and 20 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. US 2008/0116558 A1 (Kang). 

    PNG
    media_image1.png
    376
    677
    media_image1.png
    Greyscale


first and second semiconductive devices 100a,100b mated back-to-back to a reference plane 140 (ground electrode layer, ¶ 27), the first semiconductor device 100a including active devices and metallization (wafer 100 includes semiconductor device with power electrode layer 120 and associated circuits, ¶ 27, 30); 
a reference-voltage through-silicon via 164 (ground vias, ¶ 30) that penetrates the first and second semiconductive devices 100a,100b, and that contacts and passes through the reference plane 140 (¶ 31, instead of forming the vias on the exposed outer end of the wafer as shown in the drawings, the vias may alternatively be formed in the center of the wafer with adequate electrical insulation); 
a power-delivery through-silicon via 162 (power vias, ¶ 29) that penetrates the first and second semiconductive devices 100a,100b, that is insulated from and passes through the reference plane 140 (¶ 31, instead of forming the vias on the exposed outer end of the wafer as shown in the drawings, the vias may alternatively be formed in the center of the wafer with adequate electrical insulation; e.g. power vias insulated from the ground electrode layer using an insulating layer), and that is coupled to the active devices and metallization 120 (¶ 27,29, see FIG. 4A); and 
a signal through-silicon via 166 (signal vias, ¶ 30) that penetrates the first and second semiconductive devices 100a,100b, that is insulated from and passes through the reference plane 140 (¶ 31, instead of forming the vias on the exposed outer end of the wafer as shown in the drawings, the vias may alternatively be formed in the center of the wafer with adequate electrical insulation), and that is coupled to the active devices and metallization (vias 166 for signal connections with circuits in semiconductor device, ¶ 30).



In re claim 3, Kang discloses (e.g. FIGs. 3-8) further including: 
a third semiconductive device 100c mated to the second semiconductive device 100b; 
wherein the reference-voltage through-silicon via 164 is coupled to the third semiconductive device 100c, wherein the power-delivery through-silicon via 162 is coupled to the third semiconductive device 100c, and wherein the signal through-silicon via 166 is coupled to the third semiconductive device 100c.

In re claim 4, Kang discloses (e.g. FIG. 8) wherein the first semiconductive device 100a is on a semiconductor package substrate 200.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Chen et al. US 2019/0131283 A1 (Chen). 
In re claim 5, Kang discloses (FIG. 8) the semiconductor package includes a semiconductor package substrate 200 including a core 200, a die (top) side and a land (bottom) 
Kang does not explicitly disclose the first semiconductor device 100a is coupled to the semiconductor package substrate 200 by contact through an electrical-bump array, and at least one passive device mated to the semiconductor package substrate land side.

    PNG
    media_image2.png
    493
    659
    media_image2.png
    Greyscale

Chen discloses (FIG. 2A) a package structure comprising a semiconductor package substrate 150 including a die (top) side and a land (side) side; wherein a first semiconductive device 130 is coupled to the semiconductor package substrate 150 die (top) side by contact through an electrical-bump array 130d (¶ 28); a land-side ball-grid array 160 mated to the semiconductor package substrate 150 land (bottom) side; and at least one passive device 170 (IPD, ¶ 38) mated to the semiconductor package substrate 150 land (bottom) side.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple Kang’s the first semiconductor device 100a to the semiconductor package substrate 200 by an electrical-bump array as taught by 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one passive device mated to the land (bottom) side of the semiconductor package substrate to be connected to the semiconductor device and used in conjunction to provide additional desired functionality or programing to the device package as taught by Chen.

In re claim 13, Kang discloses (e.g. FIGs. 3-8) the semiconductor package further including: 
a semiconductor package substrate 200 mated to the first semiconductive device 100a; and 
a third semiconductive device 100c mated to the second semiconductive device 100b; 
wherein the reference-voltage through-silicon via 164 is coupled to the third semiconductive device 100c, wherein the power-delivery through-silicon via 162 is coupled to the third semiconductive device 100c, and wherein the signal through-silicon via 166 is coupled to the third semiconductive device 100c.
Kang does not explicitly disclose a package-on-package module coupled to the semiconductor package substrate above the third semiconductor device.
However, Chen discloses (e.g. FIG. 2A) a semiconductor device comprising a package-on-package structure 50 mounted to a semiconductor package substrate 150 of a lower package 10, wherein the package-on-package structure allows for higher density through vertical assembly of device packages to reduce footprint of a computing system as is well-known in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide PoP module on top of Kang’s 

In re claim 14, Kang discloses (e.g. FIGs. 3-8) the semiconductor package further including: 
a semiconductor package substrate 200 mated to the first semiconductive device 100a; and 
a third semiconductive device 100c mated to the second semiconductive device 100b; 
wherein the reference-voltage through-silicon via 164 is coupled to the third semiconductive device 100c, wherein the power-delivery through-silicon via 162 is coupled to the third semiconductive device 100c, and wherein the signal through-silicon via 166 is coupled to the third semiconductive device 100c.
Kang does not explicitly disclose a package-on-package module coupled to the semiconductor package substrate above the third semiconductor device, wherein the package-on-package module includes at least two memory devices.
However, Chen discloses (e.g. FIG. 2A) a semiconductor device comprising a package-on-package structure 50 mounted to a semiconductor package substrate 150 of a lower package 10, wherein the package-on-package module 50 includes at least two memory devices 502,504 (¶ 43). The package-on-package structure allows for higher density through vertical assembly of device packages to reduce footprint of a computing system as is well-known in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide PoP module that includes memory dies on top of Kang’s semiconductor package to incorporate additional functionality, such memory functions, to a computing system without increasing the device footprint as taught by Chen.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Jeong et al. US 2018/0366456 A1 (Jeong). 
In re claim 6, Kang discloses (FIG. 8) the semiconductor package includes a semiconductor package substrate 200 mated to the first semiconductive device 100a; wherein the semiconductor package includes a semiconductor package substrate 200 including a core 200 including a die (top) side and a land (bottom) side; a land-side ball-grid array 300 mated to the semiconductor package substrate 200 land (bottom) side. 
Kang does not explicitly disclose the first semiconductor device 100a is mated to the semiconductor package substrate 200 by an electrical-bump array, and a printed wiring board coupled to the land-side ball-grid array.

    PNG
    media_image3.png
    437
    659
    media_image3.png
    Greyscale

However, Jeong discloses a semiconductor package (FIGs. 1B & 3B) comprising a stack of semiconductor chips 210,220,230 mated to a die side of a package substrate 100 by an electrical-bump array 800 (¶ 41) and comprising a printed wiring board 1000 coupled to a land-side ball-grid array 101,102,105 of the package substrate 100.

Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount Kang’s device package by coupling the land-side ball-grid array 300 to a printed wiring board to implement the device package into a system board as taught by Jeong to integrate together system functions (¶ 54). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Jeong et al. US 2018/0366456 A1 (Jeong) and Chen et al. US 2019/0131283 A1 (Chen)
In re claim 7, Kang discloses (FIG. 8) the semiconductor package includes a semiconductor package substrate 200 including a core 200, a die (top) side and a land (bottom) side; wherein the first semiconductive device 100a is coupled to the semiconductor package substrate die side (top side of 200); a land-side ball-grid array 300 mated to the semiconductor package substrate 200 land (bottom) side. 
Kang does not explicitly disclose the first semiconductor device 100a is coupled to the semiconductor package substrate 200 by contact through an electrical-bump array, at least one passive device mated to the semiconductor package substrate land side, and a printed wiring board coupled to the land-side ball-grid array.
However, Jeong discloses a semiconductor package (FIGs. 1B & 3B) comprising a stack of semiconductor chips 210,220,230 mated to a die side of a package substrate 100 by an 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple Kang’s the first semiconductor device 100a to the semiconductor package substrate 200 by an electrical-bump array as taught by Jeong to form packaged device with small footprint and providing electrical connection with high density integration as taught by Jeong. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount Kang’s device package by coupling the land-side ball-grid array 300 to a printed wiring board to implement the device package into a system board as taught by Jeong to integrate together system functions (¶ 54). 
Kang and Jeong do not explicitly disclose the semiconductor package comprising at least one passive device mated to the semiconductor package substrate land side.
Chen discloses a package structure (FIG. 2A) comprising a semiconductor package substrate 150 including a die (top) side and a land (side) side; wherein a first semiconductive device 130 is coupled to the semiconductor package substrate 150 die (top) side by contact through an electrical-bump array 130d (¶ 28); a land-side ball-grid array 160 mated to the semiconductor package substrate 150 land (bottom) side; and at least one passive device 170 (IPD, ¶ 38) mated to the semiconductor package substrate 150 land (bottom) side.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least one passive device mated to the land (bottom) side of Kang’s semiconductor package substrate 200 to be connected to the semiconductor device and used in conjunction to provide additional desired functionality or programing to the device package as taught by Chen.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Chen et al. US 2019/0131283 A1 (Chen) and Waidhas et al. US 2018/0277512 A1 (Waidhas).
In re claim 8, Kang discloses (FIG. 8) the semiconductor package includes a semiconductor package substrate 200 including a core 200, a die (top) side and a land (bottom) side; wherein the first semiconductive device 100a is coupled to the semiconductor package substrate die side (top side of 200); a land-side ball-grid array 300 mated to the semiconductor package substrate 200 land (bottom) side. 
Kang does not explicitly disclose the first semiconductor device 100a is coupled to the semiconductor package substrate 200 by contact through an electrical-bump array, at least one passive device mated to the semiconductor package substrate land side, a printed wiring board coupled to the land-side ball-grid array; and wherein the printed wiring board includes an external shell.
Chen discloses (FIG. 2A) a package structure comprising a semiconductor package substrate 150 including a die (top) side and a land (side) side; wherein a first semiconductive device 130 is coupled to the semiconductor package substrate 150 die (top) side by contact through an electrical-bump array 130d (¶ 28); a land-side ball-grid array 160 mated to the semiconductor package substrate 150 land (bottom) side; and at least one passive device 170 (IPD, ¶ 38) mated to the semiconductor package substrate 150 land (bottom) side.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple Kang’s the first semiconductor device 100a the semiconductor package substrate 200 by an electrical-bump array as taught by Chen to form packaged device with small footprint and allow for high density integration as taught by Chen. 

Kang and Chen do not explicitly disclose a printed wiring board coupled to the land-side ball-grid array; and wherein the printed wiring board includes an external shell. 
However, Waidhas discloses (FIG. 2) a semiconductor device package comprising chips mounted on package substrate 144 that is then mounted to a computing system motherboard 176 through land-side ball-grid array 160, wherein the motherboard 176 includes an outer surface 178 that acts as an outer shell 178 for a computing device (¶ 47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount Kang’s device package by coupling the land-side ball-grid array 300 to a system motherboard to implement the device package into a computing system as taught by Waidhas to integrate together system functions, and to provide the board with an outershell for protecting the computing system as taught by Waidhas. 



Claims 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2008/0116558 A1 (Kang) in view of Ken et al. US 2015/0113356 A1 (Ken).
In re claim 20, Kang discloses (e.g. FIGs. 3-8) a computing system, comprising: 
a semiconductor package substrate 200 including a die (top) side and a land (bottom) side; 
first and second semiconductive devices 100a,100b mated back-to-back to a reference plane 140 (ground electrode layer, ¶ 27), the first semiconductor device 100a including active 
a reference-voltage through-silicon via 164 (ground vias, ¶ 30) that penetrates the first and second semiconductive devices 100a,100b, and that contacts and passes through the reference plane 140 (¶ 31, instead of forming the vias on the exposed outer end of the wafer as shown in the drawings, the vias may alternatively be formed in the center of the wafer with adequate electrical insulation); 
a power-delivery through-silicon via 162 (power vias, ¶ 29) that penetrates the first and second semiconductive devices 100a,100b, that is insulated from and passes through the reference plane 140 (¶ 31, instead of forming the vias on the exposed outer end of the wafer as shown in the drawings, the vias may alternatively be formed in the center of the wafer with adequate electrical insulation; e.g. power vias insulated from the ground electrode layer using an insulating layer), and that is coupled to active devices and metallization 120 (¶ 27,29, see FIG. 4A); and 
a signal through-silicon via 166 (signal vias, ¶ 30) that penetrates the first and second semiconductive devices 100a,100b, that is insulated from and passes through the reference plane 140 (¶ 31, instead of forming the vias on the exposed outer end of the wafer as shown in the drawings, the vias may alternatively be formed in the center of the wafer with adequate electrical insulation), and that is coupled to active devices and metallization (vias 166 for signal connections with circuits in semiconductor device, ¶ 30);
a third semiconductive device 100c mated to the second semiconductive device 100b; 
wherein the reference-voltage through-silicon via 164 is coupled to the third semiconductive device 100c, wherein the power-delivery through-silicon via 162 is coupled to the third semiconductive device 100c, and wherein the signal through-silicon via 166 is coupled to the third semiconductive device 100c; 

wherein the first, second and third semiconductive devices 100a,100b,100c are part of a chipset 100.
Kang does not explicitly disclose the first semiconductor device 100a is coupled to the semiconductor package substrate 200 through an electrical contact array; wherein at least one of the first, second and third semiconductive devices is part of a multiple-core logic processor; and a printed wiring board coupled to the land-side ball-grid array.
However, Ken discloses a semiconductor package (e.g. FIG. 6) comprising a stack of semiconductor chips 602,604 is coupled to a package substrate 606 through an electrical contact array 6044 (¶ 43). Ken further discloses (e.g. FIG. 7) one of the chips on the stack is a non-memory logic chip that is a part of a multiple-core logic processor for high processing power computing applications (¶ 44). Ken further discloses (e.g. FIG. 4B) an external board on which the packaged device is installed on through solder ball array 4064 (¶ 40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple Kang’s the first semiconductor device 100a to the semiconductor package substrate 200 through an electrical contact array as taught by Ken to form packaged device with small footprint and providing electrical connection with high density integration in a stacked device package as taught by Ken. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement at least one of Kang’s semiconductor devices 100a-100d a part of a multiple-core logic processor as taught by Ken in order to realize high power processing in a computing system.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount Kang’s device package by coupling the land-side ball-grid array 300 to a printed wiring board such as an external circuit board as taught 

In re claim 21, Kang discloses (e.g. FIGs. 3-8) further including active devices (semiconductor device, ¶ 27) and metallization 120 on the second semiconductive device 100b.

In re claim 23, Kang does not explicitly disclose a package-on-package module coupled to the semiconductor package substrate above the third semiconductor device, wherein the package-on-package module includes at least two memory dice.
However, Ken discloses (e.g. FIG. 13A-13B) a semiconductor device comprising a package-on-package module 1302 mounted to a semiconductor package substrate 1006 of a lower system-in-package module 1400, wherein the package-on-package module 1302 includes at least two memory dices to provide additional memory to the system (stacked DRAM, ¶ 52). The package-on-package structure allows for higher density through vertical assembly of device packages to reduce footprint of a computing system as is well-known in the art. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide PoP module that includes memory dice on top of Kang’s semiconductor package to incorporate additional functionality, such additional memory functions, to a computing system without increasing the device footprint as taught by Ken.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.

This is not persuasive because aside from the embodiment shown in the drawings, Kang teaches additional embodiments (¶ 31) wherein the vias may be formed anywhere, e.g. including a center of the wafer, to maximize the surface area of the power and ground layers 120,140. Kang further teaches in embodiments where the vias are formed in the center of the wafer, electrical insulation is provided between the vias and the ground plane as appropriate (¶ 31). Therefore, Kang does teach the claimed vias passing through the reference (ground) plane, at least in embodiments when the vias are formed in the center of the wafer.

Applicant’s other similar arguments are not persuasive for the same reasons as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815